Case 1:20-cv-02006-JRS-MJD Document 39 Filed 10/08/20 Page 1 of 2 PageID #: 545




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN DOE,                                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-02006-JRS-MJD
                                                       )
 THE TRUSTEES OF INDIANA UNIVERSITY,                   )
 et al.                                                )
                                                       )
                               Defendants.             )

                           AMENDED SCHEDULING ORDER
                     HON. MAGISTRATE JUDGE MARK J. DINSMORE

        The Court, sua sponte, hereby RESCHEDULES the Telephonic Initial Pretrial

 Conference currently set for October 21, 2020 to Wednesday, October 14, 2020 at 4:00 p.m.

 (Eastern). The parties shall file a proposed Case Management Plan by no later than 10:00 a.m.

 (Eastern) on October 13, 2020, Section III(A) through (E) of which shall include the deadlines

 set forth by the Court's Scheduling Order. [Dkt. 32 at 1-2.] All other requirements of the

 Scheduling Court's Order [Dkt. 32] remain in effect.

        In addition, the Court and parties will be discussing scheduling deadlines regarding

 Plaintiff's Motion for Preliminary Injunction and Request for an Evidentiary Hearing. [Dkt. 37].

        SO ORDERED.




        Dated: 8 OCT 2020
Case 1:20-cv-02006-JRS-MJD Document 39 Filed 10/08/20 Page 2 of 2 PageID #: 546




 Distribution:
 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the Court's ECF system.
